Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by plaintiff Darwin L. Peters, Jr. when he slipped and fell on ice in a parking lot allegedly owned by defendants and third-party plaintiffs (defendants). Supreme Court erred in denying third-party defendant’s motion for summary judgment dismissing the third-party complaint, which sought contribution and indemnification. According to defendants, third-party defendant negligently created or exacerbated a dangerous condition by piling mounds of snow on the perimeter of the property, which then melted and refroze (see generally Espinal v Melville Snow Contrs., 98 NY2d 136, 141-142 [2002]). Contrary to defendants’ contention, the snow removal contract required third-party defendant to plow the snow on the property, not to remove the snow. The provision relied upon by defendants in the contract in support of their contention that third-party defendant was required to remove the snow simply set forth the pricing in the event that third-party defendant was required to clear the snow from the premises by the use of a loader or dump truck. We conclude that third-party defendant met his burden on the motion by establishing that he *1513plowed snow on the property two days before the accident and was not requested in accordance with the contract to apply sand or salt either on that day or on the day of the accident, and defendants failed to raise an issue of fact to defeat the motion (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). “[B]y merely plowing the snow, as required by the contract, [third-party] defendant’s actions could not be said ‘to have created or exacerbated a dangerous condition’ ” (Fung v Japan Airlines Co., Ltd., 9 NY3d 351, 361 [2007], quoting Espinal, 98 NY2d at 142). Present—Martoche, J.P., Smith, Centra, Green and Pine, JJ.